DISMISS; and Opinion Filed August 5, 2015.




                                               In The
                                    Qtourt of Appeals
                         lliiftlf llistrict of Wexas at llallas
                                       No. 05-15-00641-CV

                              DEANGELO P. BOSTON, Appellant
                                                 v.
                               DARRELL D. BUTLER, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-15-02064-E

                              MEMORANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                                Opinion by Chief Justice Wright
         Appellant filed a notice of appeal from the trial court's judgment. On May 18, 2015,

appellant filed an affidavit of indigence in the trial court. The Dallas County Clerk's May 18,

2015 contest to the affidavit of indigence was sustained by written order on May 28,2015. By

letter dated May 19, 2015, we directed appellant to pay the $195 filing fee for the appeal. By

letter dated July 15, 2015, the Court notified appellant that the Dallas County Clerk had informed

us appellant had not paid or made payment arrangements for the clerk's record. Appellant has

not responded to either letter, the filing fee has not been paid, and the clerk's record has not been

filed.

                                                                                     RECEIVED IN
                                                                                 COURT OF APPEALS, 5th DIST

                                                                                      SEP   r 2 2015
                                                                                        LISA IVIATZ
                                                                                  CLERK, 5th DISTRICl
       Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b),

42.3(c).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE


150641F.P05




                                             -2-
r




                                    C!tnurf nf 1\pp eal.s
                           1J1ift111Hstrict nf Wexan at italian
                                          JUDGMENT

    DEANGELO P. BOSTON, Appellant                      On Appeal from the County Court at Law
                                                       No. 5, Dallas County, Texas
    No.OS-15-00641-CV          V.                      Trial Court Cause No. CC-15-02064-E.
                                                       Opinion delivered by Chief Justice Wright,
    DARRELL D. BUTLER, Appellee                        Justices Lang-Miers and Stoddart
                                                       participating.

           In accordance with this Court's opinion of this date, we DISMISS the appeal for want of
    prosecution. We ORDER that appellee Darrell D. Butler recover his costs ofthis appeal from
    appellant Deangelo P. Boston.


    Judgment entered this 5th day of August, 2015.




                                                 -3-
<!lnutof Appraln
                                                                                                                                         ,_~£-SPOs.~;q,
IJl'tftltHntrid of Wrxan at iallan                                                                                                    ,90      _ ,~-<'_ . , _
George . Allen Sr. Courts Building                                                                                                   {::: II,.._ ·--::_:-.....--...,................
600 Connerce Street Suite 200                                                                                                        z~W."
                                                                                                                                     ::l "'1-'j,r" ~---
                                                                                                                                                   · - P I T N E Y BOWES
Dallas, lxas 75202 .
                                                                                                                                                          $ 000.48 5
                                                                                                                       ..
                                                                                                                   ~- ~-~:lY         tl000856274               AUG 05 201 'J
                                                                                                                            ' 1tij.i4~ MAILED FROM ZIP CODE 75201




                                                    ~

                                                  ~ASE: 05-15-00641-CV
                                                          DEANGELO P_ BOSTON
                                                          800 LINKD
                                                          DUNCANVJ :,,I>,.;,::.                             7   s t1                               ~005/cc~·               .;.. :~

                                                                                                        R~TJRN              TO SENDER
                                                                                        NOT         DE~:VERA3~                  S ADDRESSED
                                                                                                      UNAB~f                     ~OR   WARD
                                                                          ~"'>
                                                                          "'3 L -
                                                                                 g- '
                                                                                           75       3?6E.3.J..50                  ~o3;A-0               9~1-06-~
                                     -;'5 i i   E:~::2E:23   :::s:i i 3
                                     3 6            7 5 2 0 2 @6 6 3 ~                  ~ ~ ! ; i   ~ r:,
                                                                                                       q ;, t t i ~ )H        q !-t~d~!l~~~~ld\        p~~t11~ ~',:d\